Fourth Court of Appeals
                                     San Antonio, Texas

                                 DISSENTING OPINION
                                       No. 04-22-00015-CV

                             IN THE INTEREST OF L.P., a Child

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-00365
                           Honorable Susan D. Reed, Judge Presiding

           OPINION DISSENTING TO DENIAL OF EN BANC CONSIDERATION
Dissenting Opinion by: Patricia O. Alvarez, Justice, joined by Luz Elena D. Chapa, Justice

Sitting en banc:   Rebeca C. Martinez, Chief Justice
                   Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice
                   Irene Rios, Justice
                   Beth Watkins, Justice
                   Liza A. Rodriguez, Justice
                   Lori I. Valenzuela, Justice

Delivered and Filed: July 20, 2022

       In this parental rights termination case, our previous decision in Djeto required that we

reverse the trial court’s finding on ground (D). See Djeto v. Tex. Dep’t of Protective & Regulatory

Servs., 928 S.W.2d 96, 98 (Tex. App.—San Antonio 1996, no writ) (injecting a requirement for

knowledge of paternity into subsection 161.001(b)(1)(D)). But because that portion of Djeto

pertaining to ground (D) was wrongly decided, and a majority of this court has denied en banc

consideration to correct Djeto, I respectfully dissent from the order denying en banc consideration.
Dissenting Opinion                                                                     04-22-00015-CV


                                           BACKGROUND

        The facts of this case are not repeated here because they are not necessary to answer the

crucial question: Should the part of Djeto that protects a father’s parental rights—despite his

knowing disregard for his child’s safety—be overruled? See id. Djeto is the foundation case for

this flawed view of subsection 161.001(b)(1)(D), and overruling Djeto would correct this court’s

earlier misstep and help safeguard the children the statute was designed to protect. See TEX. FAM.

CODE ANN. § 161.001(b)(1)(D).

                                    SECTION 161.001(B)(1)(D)

        In conjunction with a best-interest-of-the-child finding, section 161.001 provides that a

trial court may terminate a parent’s rights to their child “if the court finds by clear and convincing

evidence . . . that the parent has . . . knowingly placed or knowingly allowed the child to remain in

conditions or surroundings which endanger the physical or emotional well-being of the child.” Id.

               KNOWLEDGE OF PATERNITY AS A PREREQUISITE FOR GROUND (D)

        However, under Djeto and its progeny, “knowledge of paternity is a prerequisite to a

showing of knowing placement of a child in an endangering environment.” In re M.J.M.L., 31

S.W.3d 347, 351 (Tex. App.—San Antonio 2000, pet. denied); accord In re Stevenson, 27 S.W.3d

195, 201 (Tex. App.—San Antonio 2000, no pet.); see also In re N.N.M., No. 04-19-00369-CV,

2020 WL 4808704, at *4 (Tex. App.—San Antonio Aug. 19, 2020, no pet.) (mem. op.). This court

should correct Djeto’s flawed view that ground (D) requires knowledge of paternity.




                                                 -2-
Dissenting Opinion                                                                                 04-22-00015-CV


                                          DJETO IS NOT GOOD LAW

        How does “knowledge of paternity” affect a ground (D) analysis? Under Djeto, 1 that

means the trial court cannot consider evidence of a father’s actions “prior to rendition of the order

of paternity.” Djeto, 928 S.W.2d at 98.

        Respectfully, I think this part of Djeto addressing ground (D) is wrong. Without analyzing

the statute, citing applicable authority, or otherwise explaining why, Djeto took the knowledge

requirement for an enforceable obligation to support the child (ground (F)) and injected it into the

knowledge requirement for knowingly endangering a child (ground (D)). See id.

        As one reads Djeto, it seems the court was focused on “whether Djeto had a duty to act or

refrain from acting in a particular manner,” primarily with respect to when Djeto’s duty to

financially support the child arose. See id.; see also TEX. FAM. CODE ANN. 161.001(b)(1)(F).

        Djeto correctly recited the principle that “[i]n order for an enforceable obligation to exist

requiring the support of an illegitimate child, there must be a court order, a judicial admission, or

an unequivocal acknowledgement of paternity.” Djeto, 928 S.W.2d at 98 (emphasis added). It

cites supporting authorities, its logic is straightforward, and it supports sound public policy.

        But Djeto did not stop there; it extended the same knowledge requirement to ground (D)—

an unrelated ground addressing a completely different concern. Id. In doing so, Djeto did not cite

Jimenez in its ground (D) analysis, but it nevertheless seems to have relied on Jimenez—an El Paso

case it relied on for its ground (F) analysis. See Jimenez ex rel. Little v. Garza, 787 S.W.2d 601,

603 (Tex. App.—El Paso 1990, no writ).




1
  Djeto is the foundation case cited in the Texas Litigation Guide for the proposition that “[w]hen termination of a
father’s parental rights is sought under Subsection (D), termination may be based only on conduct occurring after the
father became aware of his paternity of the child.” 23 William V. Dorsaneo III et al., Texas Litigation Guide
§ 381.02[3][a] (2020). Djeto has been cited by six of the fourteen courts of appeals.


                                                        -3-
Dissenting Opinion                                                                    04-22-00015-CV


        But Jimenez had nothing to do with any knowledge requirement for termination under

ground (D). See id. Simply put, Jimenez does not support Djeto’s injection of ground (F)

knowledge requirements into ground (D). See id.

        Further, Djeto does not examine the statute’s plain language or otherwise perform any

statutory construction to show how the statute’s plain language prerequisite—that the parent have

“knowingly placed or knowingly allowed” the child to be endangered—can be extended to require

that a father must know with court-ordered certainty that he is the child’s parent before he has any

accountability for knowingly allowing a child to be endangered. See Djeto, 928 S.W.2d at 98.

        And Djeto’s flaw has not gone unnoticed.

                                       CRITICIZING DJETO

        Two later cases, in their dissents, have criticized Djeto’s reasoning on ground (D).

        In In re Stevenson, the majority excluded evidence under (D) until the father “acquired that

knowledge [of paternity] by resolving his doubts.” In re Stevenson, 27 S.W.3d 195, 203 (Tex.

App.—San Antonio 2000, no pet.). The dissent justifiably criticized that standard: “With Djeto

and this opinion, we allow a father to avoid responsibility by merely saying he was not sure the

child was his when termination is sought under section 161.001(1)(D) of the Texas Family Code.”

Id. (Rickhoff, J., dissenting). Other justices also questioned Djeto’s ground (D) analysis.

        In In re Interest of S., Justice Owen, joined by then-Justice Hecht, dissented to the denial

of a petition for review. The dissent rehearsed the facts in In re Stevenson, which relied on Djeto’s

ground (D) analysis, and then made this statement:

            Given the significance of the court of appeals’ decision for [the child in the
        Stevenson case] and other children in circumstances similar to his, and because the
        court of appeals’ interpretation of section 161.001(1)(D) is debatable, I would
        grant the Department’s petition for review and decide this case on its merits.

In re Interest of S., 52 S.W.3d 735, 737 (Tex. 2001) (Owen, J., dissenting) (emphasis added).



                                                -4-
Dissenting Opinion                                                                    04-22-00015-CV


        I agree with these dissents that Djeto’s ground (D) analysis is flawed. Its erroneous view

produces at least two problems: (1) it creates a dubious “knowledge of paternity” test, and (2) until

the father’s paternity is formally adjudicated, it prevents a ground (D) analysis from considering

any evidence that a father knowingly allowed a child to be endangered.

                        CASES ADDRESSING KNOWLEDGE OF PATERNITY

        The first of Djeto’s ground (D) analysis problems is its troubling test: Under the statute,

what evidence is required to establish knowledge of paternity? The following cases address the

evidence required to show knowledge of paternity.

        Djeto requires “a court order, a judicial admission, or an unequivocal acknowledgement of

paternity.” Djeto, 928 S.W.2d at 98.

        In re Stevenson requires a father “to have knowledge” that the child is his, and he can

“acquire[] that knowledge by resolving his doubts” about his paternity. In re Stevenson, 27 S.W.3d

at 202–03.

        In re M.J.M.L. cites Djeto and In re Stevenson for the proposition that “knowledge of

paternity is a prerequisite to a showing of knowing placement of a child in an endangering

environment,” but In re M.J.M.L. does not otherwise explain what constitutes knowledge of

paternity. In re M.J.M.L., 31 S.W.3d at 351.

        In re N.N.M. cites In re M.J.M.L. and two cases that rely on In re Stevenson, but In re

N.N.M. does not address what evidence constitutes knowledge of paternity. In re N.N.M., 2020

WL 4808704, at *4.

        Thus, the test is whether the father resolved his doubts about his paternity, and absent a

judicial adjudication, the evidence will be the father’s potentially self-serving testimony. As

Justice Rickhoff noted, until there is a judicial adjudication of paternity, “we allow a father to




                                                -5-
Dissenting Opinion                                                                     04-22-00015-CV


avoid responsibility by merely saying he was not sure the child was his when termination is sought

under section 161.001[(b)](1)(D).” In re Stevenson, 27 S.W.3d at 203 (Rickhoff, J., dissenting).

        Djeto’s knowledge of paternity test was created without any plain language analysis,

statutory construction, or supporting authorities, and its application does not protect children.

                                   STATUTORY CONSTRUCTION

        Djeto’s ground (D) analysis does not (1) examine the statute’s plain language, (2) perform

any statutory construction, or (3) cite any supporting authorities. Its one-word justification for

injecting ground (F) knowledge requirements into ground (D) is “Similarly.” It states: “Similarly,

responsibility for [the child’s] physical or mental well-being cannot be ascribed to [the father] prior

to rendition of the order of paternity.” Djeto, 928 S.W.2d at 98.

        But section 161.001(b)(1)(D)’s plain language does not expressly require that the father

know he is the child’s parent.

        The court may order termination of the parent-child relationship if the court finds
        by clear and convincing evidence . . . that the parent has . . . knowingly placed or
        knowingly allowed the child to remain in conditions or surroundings which
        endanger the physical or emotional well-being of the child.

TEX. FAM. CODE ANN. § 161.001(b)(1)(D).

        Surely one “object sought to be attained” by the statute is the protection of children. See

TEX. GOV’T CODE ANN. § 311.023 (allowing a court to consider the “object sought to be attained”).

        By its plain language, subsection 161.001(b)(1)(D)’s prerequisite to terminate a parent’s

rights is for the parent to knowingly place or knowingly allow the child to remain in dangerous

conditions or surroundings; the statute says nothing about the father knowing he is the parent. See

TEX. FAM. CODE ANN. § 161.001(b)(1)(D). Thus, if a person knowingly allows a child to be

endangered, and the person turns out to be a parent, the statute’s plain language makes that

sufficient for statutory ground (D). Id.



                                                 -6-
Dissenting Opinion                                                                   04-22-00015-CV


                                PUBLIC POLICY CONSIDERATIONS

        The application of such a plain language, non-Djeto construction is good public policy.

See TEX. GOV’T CODE ANN. § 311.023 (allowing a court to consider the “consequences of a

particular construction”).

        For example, if a man has no idea he is the child’s father, and he does not knowingly place

the child in danger or knowingly allow the child to remain in danger, his parental rights are not at

risk under (D).

        If a man believes or suspects he could be the father, but he does not knowingly place the

child in danger or knowingly allow the child to remain in danger, his parental rights are also not

at risk under (D).

        But, irrespective of a man’s belief or knowledge of his paternity, if he knowingly places

the child in danger or knowingly allows the child to remain in danger while he is awaiting formal

adjudication of his paternity, his parental rights would be at risk under (D)—as they should be.

        This plain language, non-Djeto construction may prompt the father to do something to

protect the child in the interim. Cf. In re Stevenson, 27 S.W.3d at 203 (Rickhoff, J., dissenting).

        On the other hand, the current Djeto-based construction—which allows a potential father

who knows a child is being endangered, but who avoids gaining formal knowledge of paternity to

escape review of his misconduct—undermines the legislature’s object of protecting the child.

Contra TEX. FAM. CODE ANN. § 161.001(b)(1)(D).

        This court should not perpetuate Djeto’s misstep that disregards evidence of a father’s

misconduct in a ground (D) analysis until he admits paternity, gets court-ordered DNA test results

confirming his paternity, or a court adjudicates him to be the father. See TEX. GOV’T CODE ANN.

§ 311.023 (allowing courts to consider a statute’s “object sought to be attained” and the

“consequences of a particular construction”).


                                                -7-
Dissenting Opinion                                                                     04-22-00015-CV


                                            CONCLUSION

        The statute’s plain language does not require or even suggest Djeto’s problematic

construction. Djeto’s construction undermines the legislature’s object to protect the child, and it

could incentivize fathers to resist DNA testing and otherwise deny knowledge of paternity. These

incentivized practices could delay permanency for the child or even allow a child to continue to

be endangered while a father resists acquiring knowledge of paternity.

        The crucial question is this: Should this court continue to apply Djeto’s flawed ground (D)

view that (1) did not examine the statute’s plain language, (2) did not perform any statutory

construction, (3) failed to provide any supporting authorities, (4) other justices have criticized, and

(5) immunizes fathers against consideration of any pre-knowledge-of-paternity evidence that they

knowingly placed or knowingly allowed their child to be endangered? My answer is “No!”

        Because a majority of the en banc court decides otherwise, I respectfully dissent to the

order denying en banc consideration.


                                                   Patricia O. Alvarez, Justice




                                                 -8-